Citation Nr: 1401237	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a temporary 100 percent evaluation for one year, for left knee unicompartmental arthroplasty on September 29, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

2.  Entitlement to an initial disability rating in excess of 30 percent for a left knee disability, including left knee middle compartment osteoarthritis and status post unicompartmental joint replacement.  

3.  Entitlement to individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active duty from January 1987 to June 1987 and April 1990 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In a September 2010 rating decision, the RO granted service connection for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement.  Also, in an August 2013 rating decision, the RO denied individual unemployability due to service-connected disabilities (TDIU).

By way of history, in an August 2010 rating decision, the RO granted service connection for left knee osteoarthritis, with a 10 percent disability rating effective May 1, 2010.  In a September 2010 statement, the Veteran indicated agreement with his 10 percent disability rating for the left knee osteoarthritis.  In a September 2010 rating decision, provided to the Veteran in October 2010, the RO granted service connection for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement with an evaluation of 30 percent effective May 1, 2010.  In an October 2010 statement, he disagreed with the 10 percent disability rating, arguing that his knee had worsened.

In a February 2011 rating decision, the RO continued the 30 percent disability rating for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement and proposed decreasing the separate 10 percent disability rating for left knee osteoarthritis to a noncompensable rating.  In a May 2011 rating decision, the RO discontinued the separate 10 percent rating for osteoarthritis.  

In a June 2011 statement, the Veteran agreed with the revocation of his 10 percent rating for osteoarthritis and the 30 percent disability rating for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement.  However, he then indicated that a temporary 100 percent evaluation was warranted for one year following his September 29, 2009 surgery to his left knee (which occurred while he was in service).  He claimed that he should receive the temporary 100 percent from May 1, 2010 (the day following his discharge) to September 28, 2009.  

In April 2012, the RO issued a statement of the case (SOC) indicating that an evaluation in excess of 30 percent for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement was not warranted.

In June 2012 the Veteran filed a timely substantive appeal to the April 2012 SOC.  In January 2013, the RO issued a supplemental SOC (SSOC) continuing the denial of a disability rating in excess of 30 percent for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement, with consideration of a temporary 100 percent disability rating following left knee surgery.

The Veteran has previously indicated that he is satisfied with his current 30 percent disability rating for the left knee disability.  (June 2011 statement).  However, he has not withdrawn that claim.  As such, he is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   Additionally, the RO appears to have continued its consideration of the increased rating claim following receipt of the June 2011 statement.  As VA continued to assert jurisdiction over the issue of a disability rating in excess of 30 percent for a left knee disability, it is not possible to now assert that the Veteran did not wish to continue the adjudication of his claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The Veteran has also clearly indicated that he is seeking "a temporary 100 percent rating found for the following 13 months of convalescence after the surgery." (February 2013 statement), which the RO has also continued to consider.  For the sake of clarity the Board has recharacterized this matter as two issues, one for a rating in excess of 30 percent for the left knee disability and one for a temporary 100 percent rating following the September 29, 2009 left knee surgery, as indicated on the first page of this decision.

After the issuance of the January 2013 SSOC, additional VA medical records and a July 2013 VA examination for the knees were associated with the electronic claims file.  For the matter of whether the Veteran is entitled to a temporary 100 percent disability rating following his September 29, 2009 left knee surgery, such evidence is not pertinent to that claim and the Board can continue its adjudication of that matter.  However, as will be further discussed, that evidence is pertinent to the increased rating claim and thus agency of original jurisdiction (AOJ) consideration of that evidence is necessary prior to the Board's consideration of that claim.  38 C.F.R. § 19.31.  

The Board notes that in a February 2013 statement, the Veteran indicated that he was satisfied with the decisions regarding his left sciatic radiculopathy, thoracolumbar spine, cervical spine, and hemorrhoids.   As such, those matters are not before the Board.

The Board further notes that in May 2012 the RO issued a rating decision proposing a reduction in the 30 percent disability rating for the right and left knee disabilities to 10 percent ratings.  In an April 2013 rating decision, the RO initiated the reduction to a 10 percent disability rating for the right knee disability.  However, the RO has not issued a rating decision in regards to its proposed reduction of the left knee disability.  As such, that issue is also not before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a disability rating in excess of 30 percent for the left knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

On September 29, 2009, the Veteran underwent a partial left knee replacement.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation based upon the unicompartmental replacement of the service-connected left knee on September 29, 2009, for the  remainder of the one year following the Veteran's April 30, 2010 separation from service (from May 1, 2010 to September 29, 2010), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a left knee disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   The Board further notes that the Veteran has demonstrated actual knowledge of how to support a claim for a temporary 100 percent evaluation, as evidenced in his June 2011 and January 2013 statements.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the pertinent service treatment records and reports of post-service treatment.  A VA examination is not necessary as sufficient evidence is of record to make a determination of the claim.  

While serving on active duty, on September 29, 2009, the Veteran underwent a left unicompartmental arthroplasty.  In an October 21, 2009 service treatment record, a physician noted that the Veteran's initial postoperative course was uncomplicated and satisfactory.  

The Veteran separated from service on April 30, 2010.

In a September 2010 rating decision, the RO granted service connection for left knee middle compartment osteoarthritis and status post unicompartmental joint replacement with an evaluation of 30 percent, effective May 1, 2010 (one day following the Veteran's discharge from service).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent evaluation will be assigned for a prosthetic replacement of a knee joint for one year following implantation of the prosthesis.  Thereafter, the service-connected knee disability will be evaluated based upon any residual impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  This diagnostic code does not differentiate between a partial and a total knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Additionally, there is no indication of any intent on the part of VA to limit the application of Diagnostic Code 5055 only to total knee replacements.  See Fed. Reg. 45,348 (final rule).  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulation is error as a matter of law."); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) (holding that the Board erred "[i]n using a standard that exceeded that found in the regulation").

To the extent that the scope of the Diagnostic Code is ambiguous, that ambiguity must be resolved in the Veteran's favor.  See Brown v. Gardner, 513 U.S. 115, 118 (1994); Kilpatrick v. Principi, 16 Vet. App. 1, 6 (2002).  Accordingly, the provisions of Diagnostic Code 5055 are applicable, as it applies to the partial or unicompartmental knee replacement.  As such, the Board finds that Diagnostic Code 5055 is applicable in the present case.  

The Board notes that Diagnostic Code 5055, Note (1) calls for a 100 percent rating for one year following implantation of the prosthesis commencing after an initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  However, the Veteran was still in service at the time of his surgery.  The Veteran's service connection for the left knee disability was not in effect until May 1, 2010 (the day following his separation from active service).  Under 38 C.F.R. § 4.30, convalescent ratings are only provided to service-connected disabilities.  As the Veteran was not service-connected for the left knee prior to May 1, 2010, a convalescent rating is not possible prior to that time.  As such, Note (1) is not applicable in the present case.

Furthermore, an effective date for a temporary 100 percent rating under Diagnostic Code 5055 is not possible prior to the May 1, 2010 effective date of service connection.  Generally, an effective date of an evaluation and award of compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, entitlement did not arise until the Veteran was effectively service-connected for the left knee.  As such, May 1, 2010 is the earliest date at which the Veteran can receive compensation for the left knee disability.  

The Board thus finds that a temporary 100 percent evaluation based on the September 29, 2009 left knee surgery is only warranted for the portion of the year following surgery that remained from the May 1, 2010 effective date of his service connection of the left knee disability.  Specifically, a temporary 100 percent rating for the period from May 1, 2010 to September 29, 2010 is warranted.  


ORDER

For the period from May 1, 2010 to September 29, 2010, a temporary 100 percent evaluation based upon a unicompartmental replacement of the service-connected left knee on September 29, 2009 is granted, subject to the regulations governing the award of monetary benefits.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction portion of this decision, for the sake of clarity the Board has characterized the Veteran's increased rating claim for the left knee as separate from the temporary 100 percent disability rating granted above.  

Following the issuance of the January 2013 supplemental statement of the case (SSOC), the agency of original jurisdiction (AOJ) associated additional VA medical records and a July 2013 VA examination, which included findings regarding the left knee, with the electronic claims file.  Such evidence is pertinent to the increased rating claim.  The Veteran has not waived his right to have the AOJ initially consider this evidence.  The AOJ should provide a SSOC indicating consideration of this evidence prior to the Board's consideration of that claim.  38 C.F.R. § 19.31.  

The Board also notes that in a June 2011 statement, the Veteran indicated that he was satisfied with his current 30 percent disability rating for the left knee disability, but did not withdraw the claim.  The AOJ also continued adjudication of the increased rating claim.  The AOJ may wish to contact the Veteran to clarify whether he wishes to pursue this claim.  

In regards to the Veteran's TDIU claim, the AOJ denied TDIU in an August 2013 rating decision.  In September 2013, the Veteran provided a notice of disagreement with that denial.  The AOJ has not issued a SOC that addresses this issue. Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should readjudicate the Veteran's claim for a disability rating in excess of 30 percent for his left knee disability.  The AOJ should specifically consider the associated additional VA medical records and a July 2013 VA examination. 

If the determination of the claim remains unfavorable, the Veteran should be furnished with a SSOC and be given an opportunity to respond before this case is returned to the Board. 

2.  The AOJ should provide the Veteran with a SOC regarding the issue of entitlement to a TDIU.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


